ORDER
PER CURIAM.
Cabot Hemp appeals from the judgment denying his Rule 24.035 motion for post-*405conviction relief after an evidentiary hearing. He asserts his guilty plea was involuntary because his attorney misinformed him about a plea consequence.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.085(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).